 



Exhibit 10.4
IRWIN FINANCIAL CORPORATION
AMENDED AND RESTATED 2001 STOCK PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.1   Establishment     1  
 
                1.2   Purpose     1  
 
                1.3   Effective Date     1  
 
                2.1   Definitions     1  
 
                2.2   Gender and Number     3  
 
                3.1   Eligibility and Participation     3  
 
                4.1   Administration     3  
 
                5.1   Aggregate Number     4  
 
                5.2   Individual Participant Limitations     4  
 
                5.3   Reuse     4  
 
                5.4   Adjustment in Capitalization     5  
 
                6.1   Duration of Plan     5  
 
                7.1   Grant of Options     5  
 
                7.2   Option Agreement     5  
 
                7.3   Option Price     5  
 
                7.4   Exercise of Options     5  
 
                7.5   Payment     6  
 
                7.6   Limitations on ISOs     7  
 
                7.7   Restrictions on Stock Transferability     8  
 
                7.8   Termination of Employment or Service     8  
 
               
 
  (a)   Termination of Employment or Service Due to Death or Disability     8  
 
               
 
  (b)   Termination of Employment or Service Due to Retirement     8  
 
               
 
  (c)   Resignation or Termination Without Cause     9  
 
               
 
  (d)   Termination for Cause     9  
 
                7.9   Effect of a Change in Control     9  
 
                7.10   Nontransferability of Options     9  
 
                8.1   Grant of Stock Appreciation Rights     10  
 
                8.2   Payment of SAR Amount     10  
 
                8.3   Form and Timing of Payment     10  
 
                8.4   Limit of Appreciation     11  

i



--------------------------------------------------------------------------------



 



                              Page   8.5   Term of SAR     11  
 
                8.6   Termination of Employment or Service; Change in Control  
  11  
 
                8.7   Nontransferability of SARs     11  
 
                9.1   Grant of Restricted Stock     11  
 
                9.2   Transferability     11  
 
                9.3   Other Restrictions     12  
 
                9.4   Voting Rights     12  
 
                9.5   Dividends and Other Distributions     12  
 
                9.6   Termination of Employment or Service; Change in Control  
  12  
 
               
 
  (a)   Termination of Employment or Service Due to Death or Disability     12  
 
               
 
  (b)   Termination of Employment or Service for Reasons Other than Death or
Disability     12  
 
               
 
  (c)   Change in Control     12  
 
                9.7   Nontransferability of Restricted Stock     13  
 
                10.1   Grant of Phantom Stock Units     13  
 
                10.2   Value     13  
 
                10.3   Payment for Phantom Stock Units     13  
 
                10.4   Form and Timing of Payment     13  
 
                10.5   Termination of Employment or Service; Change in Control  
  14  
 
                10.6   Nontransferability     14  
 
                10.7   No Dividend Payments     14  
 
                10.8   Expiration     14  
 
                11.1   Beneficiary Designation     14  
 
                12.1   Employment or Service     14  
 
               
12.2
  Participation         14  
 
                13.1   In General     14  
 
                13.2   Definition     15  
 
                14.1   Amendment, Modification, and Termination of Plan     16  
 
                14.2   Interpretation     16  
 
                15.1   Tax Withholding     16  
 
                15.2   Share Withholding     16  
 
                16.1   Indemnification     17  
 
                17.1   Requirements of Law     17  
 
                17.2   Governing Law     17  

ii



--------------------------------------------------------------------------------



 



IRWIN FINANCIAL CORPORATION
AMENDED AND RESTATED 2001 STOCK PLAN
Section 1. Establishment, Purpose, and Effective Date of Plan
     1.1 Establishment. Irwin Financial Corporation, an Indiana corporation,
hereby establishes the Irwin Financial Corporation Amended and Restated 2001
Stock Plan (the “Plan”) for employees and non-employee directors of the Company
and its subsidiaries. The Plan permits the grant of stock options, stock
appreciation rights, restricted stock and phantom stock units, with common stock
or cash as possible payout mediums for payment under the Plan.
     1.2 Purpose. The purpose of the Plan is to advance the interests of the
Company and its stockholders, by encouraging and providing for the acquisition
of an equity interest in the success of the Company by employees of the Company
and its subsidiaries and non-employee directors, by providing additional
incentives and motivation toward superior performance of the Company, and by
enabling the Company to attract and retain the services of employees and
non-employee directors upon whose judgment, interest, and special effort the
successful conduct of its operations is largely dependent.
     1.3 Effective Date. The Plan shall become effective immediately upon its
adoption by the Board of Directors of the Company, subject to ratification by
the stockholders of the Company. Awards may be granted hereunder on or after the
effective date but shall in no event be exercisable or payable to a Participant
prior to such stockholder approval; and, if such approval is not obtained within
twelve (12) months after the effective date, such Awards shall be of no force
and effect.
Section 2. Definitions
     2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
          “Award” means any Option, Stock Appreciation Right, Restricted Stock,
or Phantom Stock Unit, granted under this Plan.
          “Board” means the Board of Directors of the Company.
          “Cause” is defined in Section 14.2.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Change in Control” is defined in Section 13.2 herein.
          “Committee” means the Compensation Committee of the Board or such
other committee appointed from time to time by the Board to administer this
Plan. The Committee shall consist of two or more members, each of whom shall
qualify as a “non-employee director,”

 



--------------------------------------------------------------------------------



 



as the term (or similar or successor term) is defined by Rule 16b-3, and as an
“outside director” within the meaning of Code Section 162(m) and regulations
thereunder.
          “Company” means Irwin Financial Corporation, a Indiana corporation.
          “Disability” is defined in Section 14.2.
          “Employee” means an employee (including officers and directors who are
also employees) of the Company or its subsidiaries, or any branch or division
thereof.
          “Fair Market Value” means the mean of the closing bid and ask prices
of the Stock as reported by the New York Stock Exchange on a particular date. In
the event that there are no Stock transactions on such date, the Fair Market
Value shall be determined as of the immediately preceding date on which there
were Stock transactions.
          “Named Executive Officer” means a Participant who, as of the date of
vesting and/or payout of an Award, as applicable, is one of the group of covered
employees, as defined in the regulations promulgated under Code Section 162(m),
or any successor statute.
          “Non-Employee Director” means a director of the Company who is not,
and for a period of at least one year, has not been an Employee.
          “Option” means the right to purchase Stock at a stated price for a
specified period of time. For purposes of the Plan an Option may be either
(i) an “Incentive Stock Option,” or “ISO” within the meaning of Section 422 of
the Code, (ii) a “Nonstatutory (Nonqualified) Stock Option,” or “NSO,” or
(iii) any other type of option encompassed by the Code.
          “Participant” means any Non-Employee Director and any Employee
designated by the Committee (or its delegate, if appropriate under Section 3.1)
to participate in the Plan.
          “Performance-Based Exception” means the exception for
performance-based compensation from the tax deductibility limitations of Code
Section 162(m).
          “Period of Restriction” means the period during which the transfer of
shares of Restricted Stock is restricted pursuant to Section 9 of the Plan.
          “Phantom Stock Unit” is described under Section 10.
          “Plan” means the Irwin Financial Corporation Amended and Restated 2001
Stock Plan as set forth herein and any amendments hereto.
          “Restricted Stock” means Stock granted to a Participant pursuant to
Section 9 of the Plan.
          “Retirement” is defined in Section 14.2.

 



--------------------------------------------------------------------------------



 



          “Rule 16b-3” means Rule 16b-3 or any successor or comparable rule or
rules applicable to Awards granted under the Plan promulgated by the Securities
and Exchange Commission under Section 16(b) of the Securities Exchange Act of
1934, as amended.
          “Stock” means the Common Stock, without par value, of the Company.
          “Stock Appreciation Right” and “SAR” mean the right to receive a
payment from the Company equal to the excess of the Fair Market Value of a share
of stock at the date of exercise over a specified price fixed by the Committee,
which shall not be less than 100% of the Fair Market Value of the Stock on the
date of grant. In the case of a Stock Appreciation Right which is granted in
conjunction with an Option, the specified price shall be the Option exercise
price.
     2.2 Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender when used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.
Section 3. Eligibility and Participation
     3.1 Eligibility and Participation. Participants in the Plan shall be
selected by the Committee from among the Employees. Non-Employee Directors shall
also be eligible to participate in the Plan. For purposes of Awards to
individuals who are neither Named Executive Officers nor directors of the
Company, the Committee may delegate its authority to select Participants in the
Plan, to select the type of Awards to be received by such Participants, and to
allocate Committee-approved block Awards, to such individuals or bodies as the
Committee designates in writing. If such delegation occurs, “Committee” as used
herein shall mean such individual or body.
Section 4. Administration
     4.1 Administration. The Committee shall be responsible for the
administration of the Plan. The Committee, by majority action thereof (whether
taken during a meeting or by written consent), is authorized to interpret the
Plan, to prescribe, amend, and rescind rules and regulations relating to the
Plan, to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company, and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan; provided, however,
the Committee shall not reprice or otherwise decrease the exercise price
applicable to any outstanding Option, except in connection with an adjustment
contemplated by Section 5.4. The Committee’s authorization to administer the
Plan shall extend to developing and implementing rules and regulations relating
to sub-plans established for the purpose of qualifying for preferred tax
treatment under foreign tax laws and accommodating the specific requirements of
local laws and procedures, including but not limited to the adoption of rules
and procedures regarding the conversion of local currency, withholding
procedures and handling of stock certificates which vary with local
requirements. Determinations, interpretations, or other actions made or taken by
the Committee pursuant to the provisions of the Plan shall be final and binding
and conclusive for all purposes and upon all persons whomsoever.

 



--------------------------------------------------------------------------------



 



To the extent deemed necessary or advisable for purposes of Rule 16b-3 or
otherwise, the Board may act as the Committee hereunder.
Section 5. Stock Subject to Plan and Maximum Awards
     5.1 Aggregate Number. The total number of shares of Stock that may be
issued pursuant to Awards under the Plan may not exceed 4,000,000 (of this total
number, all such shares may be issued with respect to Incentive Stock Options).
Such numbers of shares shall be subject to adjustment upon occurrence of any of
the events described in Section 5.4. The shares to be delivered under the Plan
may consist, in whole or in part, of authorized but unissued Stock or treasury
Stock, not reserved for any other purpose. In addition, up to an aggregate of
2,000,000 SARs may be granted under the Plan.
     5.2 Individual Participant Limitations. Unless and until the Committee
determines that an Award to a Named Executive Officer shall not be designed to
comply with the Performance-Based Exception, the following rules shall apply to
grants of such Awards under the Plan:

  (a)   Subject to adjustment as provided in Section 5.4, the maximum aggregate
number of shares of Stock (including Options, Restricted Stock SARs, and Phantom
Stock Units to be paid out in shares) that may be granted under this Plan in any
calendar year pursuant to any Award held by any Participant shall be 300,000
shares. Such numbers of shares shall be subject to adjustment upon occurrence of
any of the events described in Section 5.4.     (b)   The maximum aggregate cash
payout (including SARs and Phantom Stock Units paid out in cash) with respect to
Awards granted under this Plan in any calendar year which may be made to any
Participant shall be one million dollars ($1,000,000.00).

     5.3 Reuse. If, and to the extent:

  (a)   An Option shall expire or terminate for any reason without having been
exercised in full (including, without limitation, cancellation and re-grant), or
in the event that an Option is exercised or settled in a manner such that some
or all of the shares of Stock related to the Option are not issued to the
Participant (or beneficiary) including as the result of the use of shares for
withholding taxes, the shares of Stock subject thereto which have not become
outstanding shall (unless the Plan shall have terminated) become available for
issuance under the Plan; provided, however, that with respect to a
share-for-share exercise, only the net shares issued shall be deemed to have
become outstanding as a result thereof.     (b)   Restricted Stock or Phantom
Stock Units under the Plan are forfeited for any reason, or settled in cash in
lieu of Stock or in a manner such that some or all of the shares of Stock
related to the Award are not issued to

 



--------------------------------------------------------------------------------



 



      the Participant (or beneficiary), such shares of Stock shall (unless the
Plan shall have terminated) become available for issuance under the Plan.    
(c)   SARs expire or terminate for any reason without having been earned in
full, an equal number of SARs shall (unless the Plan shall have terminated)
become available for issuance under the Plan.

     5.4 Adjustment in Capitalization. In the event of any change in the
outstanding shares of Stock that occurs after ratification of the Plan by the
stockholders of the Company by reason of a Stock dividend or split,
recapitalization, merger, consolidation, combination, separation (including a
spin-off), exchange of shares, or other similar corporate change or distribution
of stock or property by the Company, the number and class of and/or price of
shares of Stock subject to each outstanding Award, the number of shares of Stock
available for Awards and the number and class of shares of Stock set forth in
Sections 5.1 and 5.2, shall be adjusted appropriately by the Committee, whose
determination shall be conclusive; provided, however, that fractional shares
shall be rounded to the nearest whole share. In such event, the Committee also
shall have discretion to make appropriate adjustments in the number and type of
shares subject to Awards then outstanding under the Plan pursuant to the terms
of such grants or otherwise.
Section 6. Duration of Plan
     6.1 Duration of Plan. The Plan shall remain in effect until, and no Award
may be granted on or after, April 25, 2011, subject to the Board’s right to
earlier terminate the Plan pursuant to Section 14 hereof.
Section 7. Stock Options
     7.1 Grant of Options. Subject to the provisions of Section 5 and 6, Options
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of Options granted to each Participant. The Committee may
grant any type of Option to purchase Stock that is permitted by law at the time
of grant.
     7.2 Option Agreement. Each Option shall be evidenced by an option agreement
that shall specify the type of Option granted, the Option price, the duration of
the Option, the number of shares of Stock to which the Option pertains, the
vesting schedule for the Options, and such other provisions as the Committee
shall determine.
     7.3 Option Price. No Option granted pursuant to the Plan shall have an
Option price that is less than the Fair Market Value of the Stock on the date
the Option is granted.
     7.4 Exercise of Options. Options awarded under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall approve, either at the time of grant of such Options or
pursuant to a general determination, and which need not be the same for all
Participants. Each Option which is intended to qualify as an Incentive Stock
Option pursuant to Section 422 of the Code, and each Option which is intended to
qualify as

 



--------------------------------------------------------------------------------



 



another type of ISO which may subsequently be authorized by law, shall comply
with the applicable provisions of the Code pertaining to such Options.
     7.5 Payment. Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of shares of Stock with
respect to which the Option is to be exercised, accompanied by full payment for
the Stock. The Option price upon exercise of any Option shall be payable to the
Company in full, as provided in the option agreement, either:

  (a)   in cash, check or wire transfer, denominated in U.S. Dollars except with
the consent of the Committee or as specified by the Committee with respect to
foreign employees or foreign sub-plans;     (b)   by tendering
previously-acquired Stock (as determined by the Committee) having an aggregate
Fair Market Value at the time of exercise equal to the total Option price,    
(c)   if the Committee shall authorize in its sole discretion, by payment of the
purchase price in installments or with other borrowed funds; provided, however,
that the provisions of each installment purchase agreement: (i) shall provide
that the purchaser, at the purchaser’s option, may pay any or all such
installments at one time, (ii) shall comply with all applicable credit
regulations, if any, then in effect and issued or enacted by governmental
authority having jurisdiction, including Regulation U of the Board of Governors
of the Federal Reserve System if such Regulation is then in effect, (iii) shall
be established by the Committee and shall include a specified rate of interest
payable on the unpaid balance, and (iv) shall require that the certificate for
Shares purchased pursuant to installment arrangement be pledged to the Company,
        The certificates for stock purchased pursuant to an installment purchase
agreement will be delivered to the purchaser, who shall take title to such
Stock, and shall be immediately deposited by the purchaser, together with a
properly executed stock power, with the Secretary of the Company to be held by
the Company as security for the payment of the installments of the purchase
price, including interest. The purchaser shall be entitled to all voting rights
with respect thereto and all cash dividends paid thereon. In the event of the
payment by the Company of a stock dividend on or the declaration by the Company
of a stock split with respect to any of its Stock held as security pursuant to
an installment purchase agreement hereunder, the pledge under such agreement
shall extend to the Stock issued in payment of such stock dividend or on account
of such stock split. The purchaser shall deliver to the Company the certificates
representing the dividend or split Stock upon receipt thereof, together with a
properly executed stock power. In the event that the Stock held as security
pursuant to an installment purchase agreement shall be changed or reclassified
as a result of any charter amendment, recapitalization,

 



--------------------------------------------------------------------------------



 



      reorganization, merger, consolidation, sale of assets or similar
transactions, the changed or reclassified Stock or other assets or both received
as a result of such transaction shall be substituted for the Stock pledged under
such agreement; and the purchaser shall promptly deliver to the Company any
certificates issued to represent the Stock so changed or reclassified and any
such other assets, together with a properly executed stock power. If rights to
subscribe for or purchase Stock or other securities shall be issued to holders
of Stock held as security pursuant to an installment purchase agreement, such
rights shall belong to the purchaser free from pledge. Upon completion of
payment for such Stock, including interest to the date of payment, and subject
to any requirements necessary to comply with Regulation U or other applicable
credit regulations, the purchaser shall be entitled to the return from the
Company of the certificates so pledged,     (d)   by any other means which the
Committee determines to be consistent with the Plan’s purpose and applicable
law,     (e)   by having the notice of exercise direct that the certificate or
certificates for such Shares for which the option is exercised be delivered to a
licensed broker acceptable to the Company as the agent for the individual
exercising the option and, at the time such certificate or certificates are
delivered, the broker tenders to the Company cash or cash equivalents acceptable
to the Company equal to the purchase price for such Shares purchased pursuant to
the exercise of the option plus the amount (if any) of federal and other taxes
which the Company may, in its sole judgment, be required to withhold with
respect to the exercise of the option, or     (f)   by a combination of (a),
(b), (c), (d) and (e).

The exercise of an Option shall cancel any SAR which was specifically granted in
tandem with such Option to the extent of the number of shares as to which the
Option is exercised. As soon as practicable after receipt of each notice and
full payment, the Company shall deliver to the Participant a certificate or
certificates representing acquired shares of Stock.
     7.6 Limitations on ISOs. Notwithstanding anything in the Plan to the
contrary, to the extent required from time to time by the Code, the following
additional provisions shall apply to the grant of Options which are intended to
qualify as Incentive Stock Options (as such term is defined in Section 422 of
the Code):

  (a)   The aggregate Fair Market Value (determined as of the date the Option is
granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) shall not exceed $100,000 or such
other amount as may subsequently be specified by the Code; provided that, to the
extent that such limitation is exceeded, any

 



--------------------------------------------------------------------------------



 



      excess Options (as determined under the Code) shall be deemed to be
Nonstatutory (Nonqualified) Stock Options.

  (b)   Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain or be deemed to contain all provisions required
in order to qualify the Options as Incentive Stock Options, including, but not
limited to, provisions applicable to Incentive Stock Options granted to a 10%
shareholder of the Company within the meaning of Code Section 422(b)(6).     (c)
  All Incentive Stock Options must be granted within ten years from the date on
which this Plan was adopted by the Board of Directors.     (d)   Unless
exercised, terminated, or canceled sooner, all Incentive Stock Options shall
expire no later than ten years after the date of grant (five years in the case
of an ISO granted to a 10% shareholder).

     7.7 Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any shares of Stock acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under the applicable federal securities law, under the requirements
of any stock exchange upon which such shares of Stock are then listed and under
any blue sky or state securities laws applicable to such shares.
     7.8 Termination of Employment or Service. Unless otherwise provided in the
option agreement, subsections (a) through (d) shall apply.

  (a)   Termination of Employment or Service Due to Death or Disability. In the
event a Participant’s employment or service as a Non-Employee Director is
terminated by reason of death or disability, any outstanding Options whether or
not then exercisable, may be exercised within three (3) years after such date of
termination of employment or service. In no case shall the period for exercise
extend beyond the expiration date of such option grant.     (b)   Termination of
Employment or Service Due to Retirement. In the event that a Participant’s
employment or service as a Non-Employee Director is terminated due to
retirement, the Options theretofore granted to such Participant may be exercised
to the extent that such Participant was entitled to exercise the Options at the
date of such termination, but only within a period of three (3) years beginning
on the day following the date of such termination, and provided further that any
Incentive Stock Options may be exercised only within a period of three
(3) months beginning on the day following the date of such termination. In no
case shall the period for exercise extend beyond the expiration date of such
Option grant. So long as a Participant shall continue to serve as a Non-Employee
Director or continue to be an employee of the Company, the Options granted to
the

 



--------------------------------------------------------------------------------



 



      Participant shall not be affected by any change of duties or position. A
change of employment from the Company to a subsidiary, from a subsidiary to the
Company, from one subsidiary to another, or any combination thereof, shall not
be considered to be a termination of employment for purposes of this Plan.    
(c)   Resignation or Termination Without Cause. In the event that a
Participant’s employment with the Company or its subsidiaries or the service of
a Non-Employee Director is terminated due to resignation or termination without
cause (other than in circumstances that constitute a retirement), the options
theretofore granted to such Participant may be exercised to the extent that such
Participant was entitled to exercise the options at the date of such
resignation, but only within a period of three (3) months beginning on the day
following the date of such termination. In no case shall the period for exercise
extend beyond the expiration date of such option.     (d)   Termination for
Cause. Notwithstanding anything herein to the contrary, all outstanding options
shall immediately terminate without further action on the part of the Company in
the event of the termination of a Participant’s employment or service with the
Company or its subsidiaries for Cause.

     7.9 Effect of a Change in Control. Unless otherwise provided in the Stock
Option agreement, the following shall apply in the event of a Change of Control.
Upon the occurrence of a Change of Control, the Company shall provide written
notice thereof (the “Change in Control Notice”) to the Participants. The Company
shall have the right, but not the obligation, to terminate all outstanding
options as of the 30th day immediately following the date of the sending of the
Change in Control Notice by including a statement to such effect in the Change
in Control Notice. Upon delivery of the Change in Control Notice and regardless
of whether the Company elects to terminate the outstanding options, the
Participants shall have the right to immediately exercise all outstanding
options (whether or not immediately exercisable, notwithstanding the Change in
Control) in full during the 30-day period notwithstanding the other terms and
conditions otherwise set forth in the Plan or in any certificate or agreement
representing such option.
     7.10 Nontransferability of Options. Except as provided below, no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. Further, all Options granted to a Participant under the Plan shall
be exercisable during his lifetime only by such Participant. Notwithstanding the
foregoing, the Committee may, in its discretion, authorize all or a portion of
the Options (other than Incentive Stock Options) granted to a Participant to be
on terms which permit transfer by such Participant to:

  (a)   the spouse, children or grandchildren of the Participant (“Immediate
Family Members”);

 



--------------------------------------------------------------------------------



 



  (b)   a trust or trusts for the exclusive benefit of such Immediate Family
Members, or;

  (c)   a partnership in which such Immediate Family Members are the only
partners, provided that:

  (i)   there may be no consideration for any such transfer;     (ii)   the
Award agreement pursuant to which such Options are granted expressly provides
for transferability in a manner consistent with this Section 7.10; and     (iii)
  subsequent transfers of transferred Options shall be prohibited except
transfers back to the Participant or those in accordance with Section 11.

Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer,
provided that for purposes of Section 11 hereof, the term “Participant” shall be
deemed to refer to the transferee. The provisions of Section 7 relating to the
period of exercisability and expiration of the Option shall continue to be
applied with respect to the original Participant, and the Option shall be
exercisable by the transferee only to the extent, and for the periods, set forth
in said Section 7.
     7.11 Compliance with Code Section 409A. No Option shall provide for
deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Option is
not intended to comply with Section 409A of the Code.
Section 8. Stock Appreciation Rights
     8.1 Grant of Stock Appreciation Rights. Subject to the provisions of
Sections 5 and 6, Stock Appreciation Rights (“SARs”) may be granted to
Participants at any time and from time to time as shall be determined by the
Committee. The Committee shall have complete discretion in determining the
number of SARs granted to each Participant. Each SAR award shall be evidenced by
an Award agreement setting forth the number of shares of Stock to which the SAR
pertains, the vesting schedule for the SARs, and such other provisions as the
Committee shall determine.
     8.2 Payment of SAR Amount. Upon exercise of the SAR, the Participant shall
be entitled to receive payment of an amount (subject to Section 8.4 below)
determined by multiplying:

  (a)   The difference between the Fair Market Value of a share of Stock at the
date of exercise over the price fixed by the Committee at the date of grant, by
    (b)   The number of shares with respect to which the Stock Appreciation
Right is exercised.

 



--------------------------------------------------------------------------------



 



     8.3 Form and Timing of Payment. At the discretion of the Committee, payment
to the Participant of the SAR amount described in Section 8.2 may be made in
cash or Stock, or in a combination thereof.
     8.4 Limit of Appreciation. At the time of grant, the Committee may
establish in its sole discretion, a maximum amount per share which will be
payable upon exercise of an SAR.
     8.5 Term of SAR. The term of an SAR granted under the Plan shall not exceed
ten years.
     8.6 Termination of Employment or Service; Change in Control. Unless
otherwise provided in the Award agreement, in the event of (i) termination of
the employment or service of a Participant, or (ii) upon a Change in Control,
any SARs outstanding shall be treated in the same manner as specified for
Options (excluding Incentive Stock Options) under Sections 7.8 and 7.9
respectively.
     8.7 Nontransferability of SARs. No SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
SARs granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant.
Section 9. Restricted Stock
     9.1 Grant of Restricted Stock. Subject to the provisions of Sections 5 and
6, the Committee, at any time and from time to time, may grant shares of
Restricted Stock under the Plan to such Participants and in such amounts as it
shall determine. Each grant of Restricted Stock shall be evidenced by an Award
agreement which shall specify the number of shares of stock granted, the
schedule for lapse of the restrictions, and such other provisions as the
Committee shall determine. If such Award agreement specifies a purchase price to
be paid by Participant for the Restricted Stock, such price may be paid in any
of the forms described under Sections 7.5(a)-(f) above.
     The Committee may at any time and from time to time, establish performance
criteria with respect to an Award of Restricted Stock. The performance criteria
or standards shall be determined by the Committee in writing and may be absolute
in their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated and may be based on or adjusted for
any other objective goals, events, or occurrences established by the Committee,
provided that such criteria or standards relate to one or more of the following:
earnings, earnings growth, revenues, expenses, stock price, market share,
charge-offs, loan loss reserves, reductions in non-performing assets, return on
assets, return on equity, or assets, investment, regulatory compliance,
satisfactory internal or external audits, improvement of financial ratings,
achievement of balance sheet or income statement objectives, extraordinary
charges, losses from discontinued operations, restatements and accounting
changes and other unplanned special charges such as restructuring expenses,
acquisition expenses including goodwill, unplanned stock offerings and strategic
loan loss provisions. Such performance standards may be particular to a line of
business, subsidiary or other unit or may be based on the performance of the
Company generally.

 



--------------------------------------------------------------------------------



 



     9.2 Transferability. Except as provided in Sections 9.6 and 9.7 hereof, the
shares of Restricted Stock granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated for such period of
time (the “Period of Restriction”) as shall be determined by the Committee and
shall be specified in the Restricted Stock Award agreement, or upon earlier
satisfaction of other conditions, as specified by the Committee in its sole
discretion and set forth in the Restricted Stock Award agreement.
     9.3 Other Restrictions. The Committee shall impose such other restrictions
on any shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, restrictions under applicable federal
or state securities laws, and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions.
     9.4 Voting Rights. Participants holding shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those shares during
the Period of Restriction.
     9.5 Dividends and Other Distributions. During the Period of Restriction,
Participants holding shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those shares while they are so held. If any dividends or distributions are paid
in shares of Stock pursuant to Section 5.4, the shares shall be subject to the
same restrictions on transferability as the shares of Restricted Stock with
respect to which they were paid.
     9.6 Termination of Employment or Service; Change in Control. Unless
otherwise provided in the Award agreement, the following shall apply:

  (a)   Termination of Employment or Service Due to Death or Disability. In the
event a Participant’s employment or service as a Non-Employee Director is
terminated due to death or disability, the Period of Restriction applicable to
the Restricted Stock pursuant to Subsection 9.2 hereof shall automatically
terminate and, except as otherwise provided in Subsection 9.3, the shares of
Restricted Stock shall thereby be free of restrictions and freely transferable.
    (b)   Termination of Employment or Service for Reasons Other than Death or
Disability. In the event that a Participant’s employment or service as a
Non-Employee Director is terminated for any reason other than death or
disability during the Period of Restriction, then any shares of Restricted Stock
still subject to restrictions at the date of such termination automatically
shall be forfeited and returned to the Company; provided, however, that, in the
event of retirement or an involuntary termination of the employment of a
Participant by the Company other than for cause, the Committee in its sole
discretion may waive the automatic forfeiture of any or all such shares and/or
may add such new restrictions to such shares of Restricted Stock as it deems
appropriate.     (c)   Change in Control. Unless otherwise provided in the Award
agreement, upon a Change in Control, the Period of Restriction applicable to the

 



--------------------------------------------------------------------------------



 



      Restricted Stock pursuant to Subsection 9.2 hereof shall automatically
terminate and, except as otherwise provided in Subsection 9.3, the shares of
Restricted Stock shall thereby be free of restrictions and freely transferable.

     9.7 Nontransferability of Restricted Stock. No shares of Restricted Stock
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution until the termination of the applicable Period of Restriction. All
rights with respect to Restricted Stock granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant.
Section 10. Phantom Stock Units
     10.1 Grant of Phantom Stock Units. Subject to the provisions of Sections 5
and 6, Phantom Stock Units may be granted to Participants at any time and from
time to time as shall be determined by the Committee. Each grant of Phantom
Stock Units shall be evidenced by an Award agreement setting forth the number of
Phantom Stock Units, the applicable vesting schedule and such other provisions
as the Committee shall determine.
     The Committee may at any time and from time to time, establish performance
criteria with respect to an Award of Phantom Stock Units. The performance
criteria or standards shall be determined by the Committee in writing and may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated and may be based on or
adjusted for any other objective goals, events, or occurrences established by
the Committee, provided that such criteria or standards relate to one or more of
the following: earnings, earnings growth, revenues, expenses, stock price,
market share, charge-offs, loan loss reserves, reductions in non-performing
assets, return on assets, return on equity, or assets, investment, regulatory
compliance, satisfactory internal or external audits, improvement of financial
ratings, achievement of balance sheet or income statement objectives,
extraordinary charges, losses from discontinued operations, restatements and
accounting changes and other unplanned special charges such as restructuring
expenses, acquisition expenses including goodwill, unplanned stock offerings and
strategic loan loss provisions. Such performance standards may be particular to
a line of business, subsidiary or other unit or may be based on the performance
of the Company generally.
     10.2 Value. Each Phantom Stock Unit shall represent one share of Stock.
     10.3 Payment for Phantom Stock Units. After satisfaction of the vesting
schedule specified in the Award agreement, the holder of a Phantom Stock Unit
shall be entitled to receive the then-current Fair Market Value of a share of
Stock multiplied by the number of Phantom Stock Units he chooses to exercise,
less the exercise price to be paid by Participant (if any) as specified in the
Award agreement. If such Award agreement specifies an exercise price to be paid
by Participant for the Phantom Stock Units, such price may be paid in any of the
forms described under Section 7.5(a)-(f) above.

 



--------------------------------------------------------------------------------



 



     10.4 Form and Timing of Payment. Payment to the Participant as described in
Section 10.3 above may be made in cash, Stock, or a combination thereof as
determined by the Committee. Payment may be made in a lump sum or installments
as prescribed by the Committee. If any payment is to be made on a deferred
basis, the Committee may provide for the payment of dividend equivalents or
interest during the deferral period.
     10.5 Termination of Employment or Service; Change in Control. Unless
otherwise provided in the Award agreement, in the event of (i) termination of
the employment or service of a Participant, or (ii) upon a Change in Control,
any Phantom Stock Units outstanding shall be treated in the same manner as
specified for Options (excluding Incentive Stock Options) under Sections 7.8 and
7.9 respectively.
     10.6 Nontransferability. No Phantom Stock Units granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. All rights
with respect to Phantom Stock Units granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant.
     10.7 No Dividend Payments. A Participant granted Phantom Stock Units shall
not be credited with any dividends which would be received with respect to an
equivalent number of shares of Stock.
     10.8 Expiration. A Participant’s Phantom Stock Units shall in all events
expire on the tenth anniversary of the date on which they were awarded.
Section 11. Beneficiary Designation
     11.1 Beneficiary Designation. Each Participant under the Plan may name,
from time to time, any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his death before he receives any or all of such benefit. Each
designation will revoke all prior designations by the same Participant, shall be
in a form provided by the Company, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to his estate.
Section 12. Rights of Employees and Non-Employee Directors
     12.1 Employment or Service. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or service as a Non-Employee Director at any time, nor confer upon
any Participant any right to continue in the employ of the Company.
     12.2 Participation. No Employee or Non-Employee Director shall have a right
to be selected as a Participant, or, having been so selected, to be selected
again as a Participant.
Section 13. Change in Control
     13.1 In General. Unless otherwise provided in an Award agreement, in the
event of a Change in Control of the Company as defined below, all Awards under
the Plan shall vest 100%,

 



--------------------------------------------------------------------------------



 



whereupon all Options, SARs and Phantom Stock Units shall become exercisable in
full and the restrictions applicable to any Restricted Stock shall terminate.
     13.2 Definition. Unless otherwise provided in an Award agreement, a “Change
in Control” shall mean the occurrence of any of the following events:

  (a)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, or (ii) a Corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power of the then
outstanding shares of capital stock of the Company entitled to vote generally in
the election of directors (the “Voting Stock”), provided, however, that the
following shall not constitute a change in control: (1) such person becomes a
beneficial owner of 50% or more of the Voting Stock as the result of an
acquisition of such Voting Stock directly from the Company, or (2) such person
becomes a beneficial owner of 30% or more of the Voting Stock as a result of the
decrease in the number of outstanding shares of Voting Stock caused by the
repurchase of shares by the Company; provided, further, that in the event a
person described in clause (1) or (2) shall thereafter increase (other than in
circumstances described in clause (1) or (2)) beneficial ownership of stock
representing more than 1% of the Voting Stock, such person shall be deemed to
become a beneficial owner of 30% or more of the Voting Stock for purposes of
this paragraph (a), provided such person continues to beneficially own 30% or
more of the Voting Stock after such subsequent increase in beneficial ownership,
or     (b)   During any period of two consecutive years, individuals (the
“Incumbent Board”), who at the beginning of such period constitute the board of
directors of the Company, and any new director, whose election by the board of
directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or     (c)   The Company
shall become a party to an agreement of a reorganization, merger or
consolidation or the sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case, unless
(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Voting Stock immediately prior to such
Business Combination beneficially own,

 



--------------------------------------------------------------------------------



 



      directly or indirectly, more than 50% of the total voting power
represented by the voting securities entitled to vote generally in the election
of directors of the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of the Business
Combination owns the Company’s or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to the Business
Combination of the Voting Stock of the Company, and (2) at least a majority of
the members of the board of directors of the corporation resulting from the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or action of the Incumbent Board, providing
for such Business Combination, or

  (d)   the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.

The Committee has final authority to construe and interpret the provisions of
the foregoing paragraphs (a), (b), (c) and (d) and to determine the exact date
on which a change in control has been deemed to have occurred thereunder.
Section 14. Interpretation, Amendment, Modification, and Termination of Plan
     14.1 Amendment, Modification, and Termination of Plan. The Board at any
time may terminate, and from time to time may amend, modify or suspend the Plan
in whole or part subject to any requirement of stockholder approval imposed by
applicable law, rule or regulation. No amendment, modification, or termination
of the Plan shall in any manner adversely affect any Award theretofore granted
under the Plan, without the consent of the Participant.
     14.2 Interpretation. Whether a Participant’s employment or service as a
Non-Employee Director is terminated due to “retirement,” “disability,”
“resignation” or “for cause” shall be determined pursuant to the Award agreement
by the Committee in its sole discretion, which determination shall be final and
conclusive. Whether an authorized leave of absence, or absence on military or
governmental service, or for any other reason, shall constitute a termination of
employment or service for purposes of this Plan shall be determined by the
Committee in its sole discretion, which determination shall be final and
conclusive. The construction, interpretation and validity of the Plan and any
Award hereunder shall be determined in accordance with and governed by the laws
of the State of Indiana applicable to contracts executed and performed in such
state without giving effect to conflicts of laws principles.
Section 15. Tax Withholding
     15.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy

 



--------------------------------------------------------------------------------



 



federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan.
     15.2 Share Withholding. With respect to tax withholding required upon the
exercise of Options or Phantom Stock Units, upon the lapse of restrictions on
Restricted Stock, or upon any other taxable event arising as a result of Awards
granted hereunder, Participants may elect to satisfy the payroll tax withholding
requirement, in whole or in part, by having the Company withhold shares of Stock
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax withholding which would be imposed on the
transaction (or to such part of the tax so long as the balance above the minimum
required withholding is paid by the Participant in cash). All such elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
Section 16. Indemnification
     16.1 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board, or to whom a delegation has been made pursuant to
Section 3.1 hereof, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
Section 17. Requirements of Law
     17.1 Requirements of Law. The granting of Awards and the issuance of shares
of Stock upon the exercise of an Option shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, including without limitation
(i) for residents of the United States, federal and state securities laws,
(ii) for residents of Canada and other jurisdictions, the securities laws of
Canada and other jurisdictions, and (iii) for the Company, the listing
maintenance requirements of the New York Stock Exchange, or other exchanges or
quotation markets.
     17.2 Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Indiana.
With respect to any dispute arising out of this Plan, an Award or alleged
breaches of this Plan, an Award or both, a Participant, by accepting an Award,
irrevocably consent, to the maximum extent permitted by law, to the jurisdiction
and venue of the Federal Courts in Indiana if they have subject matter

 



--------------------------------------------------------------------------------



 



jurisdiction, and otherwise to the jurisdiction and venue of the courts of the
State of Indiana, and the Employee shall not be entitled to a trial by jury.
Section 18 Provisions for Foreign Participants
     The Committee may make Awards to Participants who are foreign nationals,
who are employed outside of the United States of America or both (collectively,
“Foreign Participants”) on terms and conditions consistent with the Plan’s
purpose but different from the provisions specified herein without amending the
Plan as may be necessary, desirable or appropriate, as determined in its sole
discretion. Subject to any requirement of stockholder approval imposed by
applicable law, rule or regulation, the Committee may modify previously granted
Awards granted to Foreign Participants, establish sub-plans or procedures under
the Plan or both to reflect special terms to recognize differences in laws,
rules, regulations or customs of such foreign jurisdictions with respect to tax,
securities, currency, employee benefit or other matters.

 



--------------------------------------------------------------------------------



 



EXHIBIT TO THE IRWIN FINANCIAL CORPORATION
AMENDED AND RESTATED 2001 STOCK PLAN
SUB-PLAN FOR BENEFICIARIES RESIDING IN CANADA
The purpose of this exhibit to the Plan is to set forth the terms and conditions
defining the rights and obligations of both the Company and Participants who are
considered Canadian tax residents at any time and who may benefit from time to
time from the Options granted by the Company in compliance with the applicable
Canadian legal and tax provisions and the general terms and conditions of the
Plan.
Article I Purpose
The Committee imposes the restrictions set forth in this sub-plan to Canadian
tax residents for the purpose of allowing affected Participants to be entitled
to claim a stock option deduction pursuant to paragraph 110(1)(d) of the
Canadian Income Tax Act (the “Act”) and applicable regulations. This exhibit
shall be interpreted in all events consistent with this purpose.
Article II. General Restriction for Paragraph 110(1)(d) Deduction
(a) There shall be no limit on a Participant’s right to participate in dividends
or in the assets distributed upon any liquidation of the Company with respect to
Stock issued upon exercise of an Option.
(b) Stock received on exercise of an Option cannot be converted into any other
security (other than into another security of the Company or of another
corporation with which it does not deal at arm’s length) that is, or would be, a
“prescribed share” (as defined under the Act) as of the date of conversion.
(c) An Employee cannot at that time or any time thereafter require the Company
to redeem, acquire, or cancel Stock received on exercise of an Option (except
pursuant to a conversion permitted as described in paragraph (b) above).
(d) The Company shall not have the right to redeem, acquire or cancel Stock
received on exercise of an Option except at Fair Market Value.
(e) The Company shall not be obligated to reduce the paid-up capital in respect
of any Stock received on exercise of an Option (except where the reduction is
required pursuant to a conversion permitted as described in paragraph
(b) above).
Article III. Available Methods to Pay Option Exercise Price
A Participant subject to this sub-plan shall not tender shares of Stock acquired
on exercise of an Option to exercise another option; provided, however, that
nothing in this sub-plan shall prohibit any such Participant from exercising an
Option by attesting that he or she owns shares of Stock

 



--------------------------------------------------------------------------------



 



that have been held for more than six months having a total Fair Market Value
that is at least equal to its exercise price (as determined by the Committee on
the date of exercise) and receiving new shares of Stock with a total Fair Market
Value equal to the difference between the value of the Stock and the exercise
price for the portion of the Option that is then being exercised by such
Participant.
Article IV Available Methods to Pay for Applicable Taxes
A Participant subject to this sub-plan shall not tender shares of Stock acquired
on exercise of an Option to satisfy his or her taxes as required by law to be
withheld with respect to the exercise of an Option; provided however, that
nothing herein shall prohibit any such Participant from attesting that he or she
owns shares of Stock that have been held for at least six months with a total
Fair Market Value that is at least equal to such Participant’s applicable taxes
as required by law to be withheld with respect to any such Award.
Article V Effective Date
This Exhibit shall apply to all Options awarded to Participants who are
considered Canadian tax residents at any time on or after the Effective Date (as
defined in the Plan).

 



--------------------------------------------------------------------------------



 



IRWIN FINANCIAL CORPORATION
AMENDED AND RESTATED 2001 STOCK PLAN
AMENDMENT NUMBER ONE
     The terms and conditions of the Irwin Financial Corporation Amended and
Restated 2001 Stock Plan (the “Plan”) shall be amended to read as follows,
effective November 28, 2006:
Section 2.1

  •   The definition of “Applicable Laws” is added to Section 2.1 as follows:

      “ ‘Applicable Laws’ means the requirements relating to, connected with, or
otherwise implicated by the administration of long-term incentive plans under
applicable state corporation laws, United States federal and state securities
laws, the Code, any stock exchange or quotation system on which the Stock is
listed or quoted, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.”

  •   The definition of “Executive Officer” is added to Section 2.1 as follows:

      “ ‘Executive Officer’ means an individual who is an “executive officer” of
the Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934,
as amended).”

  •   The definition of “Fair Market Value” in Section 2.1 is amended as
follows:

      “Fair Market Value” means the “closing market price,” which is defined by
the Securities and Exchange Commission as the price at which the registrant’s
security was last sold in the principal United States market for such security
as of the date for which the closing market price is determined. In the event
that there are no Stock transactions on such date, the Fair Market Value shall
be determined as of the immediately preceding date on which there were Stock
transactions.”

     Section 3.1

      The last two sentences of Section 3.1 are deleted.

 



--------------------------------------------------------------------------------



 



     A new Section 3.2 is added immediately following Section 3.1 of the Plan as
follows:

      “3.2 Delegation to Executive Officers. To the extent permitted by
Applicable Laws, the Committee, in its discretion, may delegate to one or more
Executive Officers all or part of the Committee’s authority and duties with
respect to the granting of Awards, but only with respect to individuals who are
not Executive Officers or Non-Employee Directors. Any such delegation by the
Committee shall include a limitation as to the amount and type of Awards that
may be granted during the period of the delegation and shall contain guidelines
as to permissible grant dates for awards, the determination of the exercise
price of any Option or SAR and the vesting criteria. The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee delegatee or delegatees that were consistent
with the terms of the Plan.”

     The phrase “Applicable Laws” shall replace

  •   the phrase “applicable law” in Section 7.5(d);     •   the phrase “the
applicable federal securities law, under the requirements of any stock exchange
upon which such shares of Stock are then listed and under any blue sky or state
securities laws applicable to such shares” in Section 7.7;     •   the phrase
“applicable federal or state securities laws” in Section 9.3;     •   the phrase
“applicable law, rule or regulation” in Section 14.1;     •   the phrase
“applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required,
including without limitation (i) for citizens of the United States, federal and
state securities laws, (ii) for citizens of Canada and other jurisdictions, the
securities laws of Canada and other jurisdictions, and (iii) for the Company,
the listing maintenance requirements of the New York Stock Exchange, or other
exchanges or quotation markets” in Section 17.1; and     •   the phrase
“applicable law, rule or regulation” in Section 18.

     In all other respects, the Plan shall be and remain unchanged.

 